Title: From Thomas Jefferson to Frederick Winslow Hatch, 30 January 1825
From: Jefferson, Thomas
To: Hatch, Frederick Winslow


Dear Sir
Monticello
Jan. 30. 25.
I should sooner have complied with the request of your’s of the 26th but that I had asked the account of another person which I had wished to include in the same draught on Richmd and I expected to have recieved it yesterday, but being disappointed I send you a separate draught for which mr Raphael will I expect give you the cash. Accept my friendly salutationsTh: Jefferson